Citation Nr: 1703023	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for internal hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the VA RO in Winston-Salem, North Carolina.  This decision was made as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  In this case, the Board notes that documents pertaining to the Veteran's claim are being stored under both the Virtual VA paperless processing system and the Veterans Benefits Management System (VBMS), a separate electronic file processing system.  As such, all documents stored in both systems are being reviewed in adjudication of this claim.  

While a hearing before the Board was scheduled for May 2014, the Veteran withdrew her hearing in a submission dated on May 1, 2014.  38 C.F.R. § 20.704(e). 

This issue was remanded by the Board in June 2014 for further development, to include obtaining VA treatment records and conducting a VA examination, which has since been conducted. 

The June 2014 Board determination also remanded the issues of entitlement to service connection for a left ankle disability and acne/acne vulgaris.  Upon remand, the RO granted service connection in an April 2016 rating decision for a left ankle disability and for acne/acne vulgaris.  This decision was a complete grant of benefits with respect to these issues of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues of service connection are no longer on appeal before the Board.

The issue of entitlement to service connection for a right knee disability has been raised by the record in a statement by the Veteran submitted in January 2010, referenced in a second statement submitted in June 2010, and referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in a June 2014 Board determination, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action once again.  38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

The most probative evidence of record does not show internal hemorrhoids to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Internal hemorrhoids were not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in April 2008 and December 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a pertinent VA examination in February 2016, and a VA medical opinion was provided in March 2016.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and provided a detailed rationale for the opinion.  As such, the Board finds this examination report and opinion to be sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran is seeking service connection for internal hemorrhoids.  Specifically, she alleged that she developed hemorrhoids during her active military service. 

A review of the Veteran's service treatment records reveals that she was diagnosed with protruding internal hemorrhoid on August 24, 1995.  She was seen on October 16, 1995, with complaints of anal discomfort and was diagnosed with hemorrhoids.  

Post-service medical evidence does not reflect treatment or complaints of hemorrhoids.  In an October 2009 VA treatment record, it was specifically noted that the Veteran had no hemorrhoids.

In February 2016, the Veteran underwent a VA examination.  An addendum opinion was provided by the same examiner in March 2016.  Upon review of the claims file and examination of the Veteran, the examiner found that the Veteran's current hemorrhoids are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records contained a single entry for complaint of hemorrhoids in 1995.  There was no evidence of a chronic condition while in service.  The Veteran reported that she uses over-the-counter treatments currently.  The examiner noted that hemorrhoids are not listed on her current problem list but found a single moderate external hemorrhoid on physical examination.  The examiner noted that there was no medical nexus to the hemorrhoid noted in 1995, 21 years ago.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  While the Veteran's service treatment record document hemorrhoid complaints in 1995, there is no indication that this was a chronic condition that continued throughout service.  A November 1996 and an April 2002 Report of Medical examination specifically noted a normal rectum and anus upon examination.  On an April 2003 Report of Medical History, the Veteran denied any rectal disease.  At the Veteran's July 2008 Report of Medical History upon retirement from service, the Veteran specifically denied hemorrhoids.  Moreover, the March 2016 VA opinion did not link the Veteran's hemorrhoid to her active duty service, and in doing so, discussed the Veteran's in-service and post-service related medical history.  There is no medical evidence to the contrary on this matter. 

The Board notes the Veteran's assertions that her current hemorrhoids began during military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  However, the Board finds that the cause of her currently diagnosed hemorrhoid is not capable of lay observation, as the Veteran does not have training in rectal disorders.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between her current hemorrhoid and her service exists.

By contrast, the medical professional who provided the March 2016 opinion reviewed the Veteran's file and offered an opinion with supporting explanation as to why, in her medical judgment, the Veteran's hemorrhoid is not related to service.  As such, the Board places the most significant weight on the March 2016 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for internal hemorrhoids must fail on a direct basis.  See Shedden, supra.
In denying this claim, the Board acknowledges the representative's argument in the November 2016 Post-Remand Brief that the Veteran is competent to assert that her hemorrhoids began during service and have continued since that time, and that the VA examiner's opinion should have been based on these lay assertions of continuity, as opposed to a lack of continued medical treatment.  While the Board has considered this argument and notes that the Veteran is capable or competent to report continuous symptoms, that is not the end of the analysis.  The issue here is not that the Veteran did not seek treatment or proactively report her symptoms to a medical professional, but that she actually denied hemorrhoids or rectal or anus problems over the years to medical professionals, to specifically include in April 2003, July 2008, and October 2009, and that physical examinations found no evidence of hemorrhoids in November 1996 and April 2002.  Therefore, the Board finds no issue with the examiner choosing to rely on the medical evidence of record rather than the Veteran's statements in rendering the aforementioned opinion, particularly in light of the fact that the examiner did note that the Veteran was diagnosed with hemorrhoids in 1995 and that there are multiple medical documents directly contradicting the continuity of symptomatology statements. 

In summary, the Board finds that there is no medical evidence linking a current diagnosis of hemorrhoids to service, the March 2016 VA opinion specifically did not link the Veteran's hemorrhoids to service, the Veteran is not competent to link this disorder to her active duty service, and the Veteran's statements regarding continuity of symptomatology are contradicted by service medical records and reports of medical history she completed after the 1995 notation of hemorrhoids.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for internal hemorrhoids, and the benefit-of-the-doubt rule is not for application.







ORDER

Entitlement to service connection for internal hemorrhoids is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


